A024SB (Rev_. 11/16) .ludgment iii a Criiniiial Case

 

 

 

 

 

 

 

Slieet l
UNITED STATES DISTRICT CoURT
Western Distriet of Washington
Ul\HTED STATES OF AMERICA _ JUI)GMENT lN A CRIMINAL CASE
v. - '
Moises Vivian~l\/lascareno ' Case Nuniber: 2:lBCR00275-001
USM Nurnber: 493]3-086
Christopher Sanders
Defendant’s A`ttorney
THE DEFENDANT:
pleaded guilty to count(s) l of the lnformat`ion
.l:| - pleaded nolo contendere to count(s)
Wl'iich W`as accepted by the court.
[I was found guilty on count(s)
after a plea of not guilty.
The defendant is adjudicated guilty of these offenses:
Title & Section Nature of Offense_ Offense Ended Count
8 U.S.C. § 1326(a)(l) Illegal Reentry A:Fter Deportation 10/30/2018 - 1

T he defendant is sentenced as provided in pages 2 through 4 of thisjudgment. The sentence is imposed pursuant to
the Sentencing Refoi'ni Act of l984. '

l:l The defendant has been found not guilty on count(s)

 

l:| Couiit(s) [l is l:| are dismissed on the motion of the United States.

It is ordered that the defendant must notify the Uiiited States_ attorney for this district Within §0 days of any change of name, residenoe,
or ir_i'ail_ing address until all fines, restitution, oosts, and_ special assessments imposed by this judgment are 'full‘y paid. li` ordered to pay
restitution, the defendant must notify the court and United States Attorney of material changes in economi?rcunistalices.

7

Nled States .Attorncy y
W:: of ln'ipo ition of lung nt w _
l m

Si'gii'§ture of .li ge

The Hono ble Jaines L. Robai‘t n

United Sta 'es District .ludg
Naine and Titldof.ludge ” s

A»i>r'tl. l: Q»Ol¢l

Date

 

A0245B (Rev. ll/ 16) Judgment in a Crimiiial Case
Sheet 2 - Imprisonmctit

 

Judgment- Page 2 of4

DEFENDANT: Moises Vivian~l\/Iascareno
CASE NUMBER: 2:18CR00275-001

IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a total term of:

 

q mon+i’!s “’/crecii`+ f»vvidme. airwobbfi$ew!wi
' f

__|:l The court makes the following recommendations to the Bureau of Priscns:

Bl The defendant is remanded to the custody of the United States Marshal.

l:l

The defendant shall surrender to the United States Marshal for this district:
l:l at i:| a.in. ij p.in. on 7
i:| . as notified by the United States Marslial.

 

i:| The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
il before 2 p.m. on
|:l as notified by the United States Marshal.
ij as notified by the Probation or Pretrial Services Office..

 

 

 

 

RETURN
l have executed this judgment as fo-llows:
Defendant delivered on to
at , With a certified copy of this judgment
UNITED STA_TES MARSHAL
BY

 

DEPUTY UNITED STATES MARSHAL

 

 

A0245B (Rev_ 11/16) Judgment iii a Ctirninal Case
Sheet 5 _ Crirniriai Morietary l-"enalties

 

Judgment- Page 3 of 4
DEFENDANT: Moises Vivian-Mascareno '
CASE NUMBER: 2:18CR00275~001

CRIMINAL MONETARY PENALT[ES

The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

\

Assessment JVTA Assessment* Fine Restitution
TOTALS 7 ' $ 100 Not applicable Waived Not applicable
l:l The determination of restitution is deferred until . An Amended Jtia'gment in ct Crimiriai Case (AO 245C)

will be entered after such determination

ij The defendant must make restitution (including community restitution) to the following payees in the amount listed belovv.

lf the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified
otherwise' in the priority order or percentage payment column below. However, pursuant to 18 U. -S. C. § 3664(i),a1l nonfederal
victims must be paid before the United States is paid.

Name of Payee - Total Loss* _ Restitution Ordered Priority or Percentage

 

To'rALs s 0.00 ` s 0.00

1:[ Restitution amount ordered pursuant to plea agreement $

 

|:I The defendant must pay interest on restitution and a fine of more than $2, 500, unless the iestitution or fine is paid in full before
the fifteenth day after the date of the judgment, pursuant to 13 U. S. C. § 3612(@. All of the payment options on Sheet 6 may be
subject to penalties for delinquency and default, pursuant to 18 U. S C. § 3612(g).

l:| The court deteimined that the defendant does not have the ability to pay interest and it is ordered that:

[:l the interest requirement is waived for the |:l fine ij restitution
|:l the interest requirement for the m fine i:l restitution is modified as follow-sc

The court finds the defendant is financially unable and is unlikely to become able to pay a fine and, accordingly, the imposition
of 'a fine is Waived.

* Justice for Victi_lns of Trafficking Act of 2015, Pub. L. No. l 14-22.
** Findings for the total amount of losses are required under Chapters l09A, ll(), ll()A, and l13A of Title 18 for
offenses committed on or after September 13, 1994, but before April 23, 1996.

 

 

AOZ45B (Rev. l i/l6) Judgment i`n a Crimi'na| Case

Sheet '6 _ Scliedule of Payineiits

.iudgmeiit' - Page 4 of 4

DEFENDANT: Moises Vivian-Maseareno
,CASE NUMBER: 21 lSCRO_0275-001

SCHEDUL_E OF PAYMENTS

Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:

PAYMENT lS DUE lMMEDlATELY. Any unpaid amount shall be paid to
Clerk's Office, United States District Court, 700 Stewart Street, Seattle, WA 9810].

During the period of imprisonment, no less than 25% of their inmate gross monthly income or $25.00 per quarter,
whichever is greater, to be collected and disbursed in accordance with the Inmate Financial Responsibility Program.

|:l During the period of supervised release, in monthly installments amounting to not less than 10% of the defendants gross
monthly household income, to commence 30 days after release from imprisonment '

l:l During the period of probation, in monthly installments amounting to not less than 10% of the defendants gross monthly
household income, to commence 30 days after the date of this judgment

The payment schedule above is the minimum amount that the defendant is expected to p.ay'towards the monetary
penalties imposed by the Court. The defendant shall pay more than the amount established whenever possible. The
defendant must notify the Court, the United States Probation Office, and the United States Attorney's Office of any
material change in the defendant's financial circumstances that might affect the ability to pay restitution

Unless the court has expressly ordered otherwise, if this judgment imposes imprisoiiment, payment of criminal monetary
penalties is due during the period of imprisonment All criminal monetary penalties, except those payments made through
the Federal Bureau of Prisons’ lninate Financiai Responsibility Program are made to the United States District Court,
Westei'n District of Washi'ngton. For restitution payments, the Clerk of the Court is to forward money received to the
party(ies) designated to receive restitution specified on the Criminal Monetaries (Sheet 5) page.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

L__i

Joint and Several

Defendant and Co~Defendant Narnes and Case Numbers (i'nc!adiag defendant aamber), Total Amount, loint and Several
Amount, and corresponding payee, if appropriate

The defendant shall pay the cost of prosecution
rfile defendant shall pay the following court cost(s):

The defendant shall forfeit the defendant’s interest in the following property to the United States:

Payment-s shall be applied in the following ord ei‘: (l) assessmentj (2) restitution principal, (3) restitution interest, (4) fine principal,
(5) fine interest, (6) community restitution, (7} JVTA Assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.

 

